Title: From James Madison to Samuel Meeker, 10 December 1802
From: Madison, James
To: Meeker, Samuel


Sir,
Department of State Washington 10 Decr. 1803. [1802]
I have recd. your letter of the 4th. from the information I have received, there does not seem to remain a doubt, that American vessels are excluded from the carriage of Cotton of foreign growth to Great Britain for her consumption. How far the prohibition will effect cotton, the production of our western Country, shipped from New Orleans, is not equally clear; and it would therefore certainly be prudent, tho’ the step should be embarrassing, for vessels concerned in the latter trade beside obtaining a certificate of the cotton being of American growth to touch at one of the southern ports for a clearance. The importance of the navigation of the Mississippi and of a deposit near its mouth is seen by the Government in its full magnitude and the late conduct of the intendant of Louisiana, in relation to them, has engaged a due share of attention. It is hoped that the measures pursued will terminate in a change of his regulations before much injury will ensue from them. I am &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Date corrected on the basis of Meeker to JM, 4 Dec. 1802, and the letter’s being filed under 1802.


